EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 2, 3, 4, and 7 directed to an invention non-elected without traverse in the reply filed 01 September 2021.  Accordingly, claims 2, 3, 4, and 7 have been cancelled. (see MPEP 821).
The application has been amended as follows:
Cancel claim 2, 3, 4, and 7
Reasons for Allowance
Claims 1, 5, 6, 8, 9, 10, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the references discloses an additive manufacturing machine and method that includes a controller that controls a machining head with a nozzle to supply a columnar build material, controlling a beam nozzle that irradiates a machining region  where a beam melts the build material and the nozzle is non-coaxial to the beam, the desired machining path divided into a plurality of paths where each path includes a curved portion such that for the plurality of divided paths the machining head is moved only in one of a positive direction and a negative direction with respect to a direction of a central axis of the build material, and moving the machining head along each of the paths to perform the additive manufacturing. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761